Title: Enclosure: William Taliaferro to Charles Lewis, 15 September 1757
From: Taliaferro, William
To: Lewis, Charles

 

[Fredericksburg, 15 September 1757]Thursday ½ after 3 oClock
Dr Charles

Lieutt Charles Smith about ½ an Hour since unfortunately killed a Man (to whom he was intire Stranger) by a slight Stroke on the Nose without any Malice, his Freinds here will enter into Bond as the Majistrates think him Intitd traditur in Ballium Mrs Smith is very desirous of seeing you & desired me to write to you to come immediately here. in haste I am with my Love to Lucy yr Br

W. Taliaferro
 
